Per Curiam.
Some 154 insurance companies filed a bill in the circuit court for the county of Ingham, in chancery, to vacate an order made by the commissioner of insurance <3f the State requiring them to desist from collecting a surcharge of 10 per cent, on policies of insurance, and for an injunction to restrain the commissioner from enforcing the order. The re*362spondent circuit judge in the ord'er here sought jfco be vacated continued a restraining order against the commissioner on condition that the companies pay into the State treasury all such sums as they collected by way of surcharge, to be there held by the treasurer until the final disposition of the case. During the pendency of this application the companies have ceased collecting such surcharge and the money which was collected is now in the hands of the State treasurer awaiting the final disposition of the case. Under these circumstances, we do not feel called upon to issue the extraordinary writ of mandamus requiring the respondent to set aside such order. The interesting questions presented will be disposed of by us when we have a record before us properly raising them with briefs fully discussing all the questions involved.
The writ will be refused, but without costs.